DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US 20050065556 A1 (hereinafter referred to as “Reghabi”) teaches a system to automatically detect at least one physiological state (Paragraph [0014]), by using a single probe for insertion within a subject having an analyte sensor for continuous monitoring of at least glucose and a second analyte (Paragraphs [0013]-[0014], Fig. 1 elements 12a-e). Reghabi further teaches an electronic module having a power supply (Paragraph [0034]), a processor (Paragraph [0069], Fig. 11 element 152), memory (Paragraph [0069], the computer inherently has RAM to store data), and a bi-directional communications module (Paragraph [0035]). The electronics module is configured to couple with the analyte sensor (Paragraph [0035]), the power supply powering the analyte sensor (Paragraph [0034]), and the processor being in communication with the analyte sensor array (Fig. 11, element 152-processor/electronic module and 142-sensor array). Reghabi also teaches the processor analyzing glucose and the second analyte to detect a first physiological state from a plurality of physiological states (Paragraphs [0043] and [0071]).
Reghabi fails to teach the single probe having working electrodes on an A-side and a pseudo-reference electrode on a B-side that is opposite the A-side, in which the working electrodes being patterned on a first substrate and the pseudo reference electrode being patterned on a second substrate.
US 20120296187 A1 (hereinafter referred to as “Henning”) teaches a single probe having a working electrode on an A-side and a pseudo-reference electrode on a B-side that is opposite the A-side (Paragraph [0054], Fig. 3B, element 316 (one of element 316 is the working 
However, Henning fails to teach in which the working electrodes being patterned on a first substrate and the pseudo reference electrode being patterned on a second substrate.
Similarly US 20150126835 A1 (hereinafter referred to as “Mao”) teaches a single probe having a working electrode on an A-side and a pseudo-reference electrode on a B-side that is opposite the A-side (as shown in Figure 2A).
However, Mao fails to teach in which the working electrodes being patterned on a first substrate and the pseudo reference electrode being patterned on a second substrate.

As such the prior art fails to teach all the limitation of claim 1. As such claim 1 is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791